Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Penn West Energy Trust Confirms its May Cash Distribution CALGARY, May 20 /CNW/ - (TSX - PWT.UN; NYSE - PWE) Penn West Energy Trust ("Penn West") confirms that its May 2008 cash distribution will be CDN$0.34 per trust unit payable on June 13, 2008 to unitholders of record on May 30, 2008. The ex-distribution date is May 28, 2008. The CDN$0.34 per unit is equivalent to approximately US$0.34 per unit (before deduction of any applicable Canadian withholding tax), using a par U.S./Canadian exchange rate. Registered unitholders with U.S. addresses will receive their distributions directly from our transfer agent, and will be paid in U.S. currency using the exchange rate in effect on the record date.
